      Case 1:21-mc-91263-PBS Document 1 Filed 04/19/21 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA         )
          v.                     )    M.B.D. Case No. 21-91263-PBS
                                 )
FRIENDLY GRANDOIT,               )
                                 )
     Defendant                   )


              MOTION FOR ENDS-OF-JUSTICE CONTINUANCE
         OF TIME FOR FILING AN INDICTMENT OR INFORMATION,
        AND EXCLUSION OF TIME, UNDER THE SPEEDY TRIAL ACT

     The United States of America, by and through Assistant

United States Attorney Kenneth G. Shine, respectfully moves this

Court to grant a continuance of the time within which an

indictment or information must be filed for a pending case

against Defendant Friendly Grandoit, and exclude the time period

from April 23, 2021, through and including May 28, 2021, from the

speedy trial clock, pursuant to the Speedy Trial Act, 18 U.S.C.

§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A) of the

Plan for Prompt Disposition of Criminal Cases for the United

States District Court for the District of Massachusetts

(effective December 2008), on the ground that the ends of justice

served by granting the requested continuance and excluding these

periods outweigh the best interests of the public and the

defendant in a speedy trial.    Per this motion, the Government

requests that the date for the filing of any indictment or

information under the Speedy Trial Act be set at May 28, 2021,
      Case 1:21-mc-91263-PBS Document 1 Filed 04/19/21 Page 2 of 3



absent further Order of the Court.     The Government further asks

this Court to issue the attached proposed Order of Continuance

and Excludable Delay.   The Government has conferred with counsel

for Defendant, Friendly Grandoit, and Defendant assents to this

exclusion of time under the Speedy Trial Act.       In support of its

request for an exclusion, the Government states as follows:

     1.   On October 16, 2020, Friendly Grandoit (“Grandoit”) was

charged by criminal complaint in the case United States v.

Friendly Grandoit, 20-MJ-2572-MBB, with Illegal Reentry in

violation of 8 U.S.C. §1326(a) and (b)(2). Grandoit was arrested

on March 19, 2021 and appeared before the Court on March 23, 2021

for his initial appearance.    At that time, Grandoit was appointed

counsel, waived his probable cause hearing, and agreed to

voluntary detention.

     2.   Since his detention hearing on March 23, 2021, the

Government has provided initial discovery and the parties have

discussed a resolution of these matters.      Even with due

diligence, the parties have been unable to finalize their

discussions prior to the time within which an indictment or

information must be filed.    Thus, the Government requests a 35-

day extension of time within which an indictment or information

must be filed in this case.




                                   2
      Case 1:21-mc-91263-PBS Document 1 Filed 04/19/21 Page 3 of 3



    3.   If the requested time is excluded, the United States

will have until May 28, 2021 to return an Indictment of file an

Information.   No previous extensions of time have been requested.

    4.   The defendant does not oppose this extension request.

    5.   A proposed Order is attached.


                                          Respectfully submitted,

                                          NATHANEL R. MENDELL
                                          Acting United States Attorney

                                 By        /s/ Kenneth G. Shine
                                          KENNETH G. SHINE
                                          Assistant U.S. Attorney



                      CERTIFICATE OF SERVICE
I, Kenneth G. Shine, hereby certify that a copy of this document
will be provided to defendant’s counsel of record.

                                          /s/ Kenneth G. Shine
                                          Assistant U.S. Attorney




                                      3
